       Case 2:19-cv-09031-LTS-DCF Document 50
                                           51 Filed 09/30/20
                                                    10/02/20 Page 1 of 1




                                                                                            Edward Y. Kroub – Attorney
                                                                                           300 Cadman Plaza W, 12th Floor
                                                                                                      Brooklyn, NY 11201
                                                                                         P: 929-575-4175 | F: 929-575-4195
                                                                                        E: Edward@cml.legal | W: cml.legal



                                                     September 30, 2020

                                                                                                        VIA ECF
The Honorable Laura T. Swain
United States District Judge
Southern District of New York
500 Pearl Street                                                               MEMO ENDORSED
New York, New York 10007

        Re:      Maria Senkevich v. Equifax Information Services, LLC et al.
                 No. 2:19-cv-09031-LTS-DCF

Dear Judge Swain:

        We represent plaintiff in the above-referenced matter and respectfully write jointly with
defendant American Express National Bank, named as American Express Co. (“Amex”) to update
the Court regarding the arbitration of Plaintiff’s claims against Amex. Plaintiff recently filed the
demand for arbitration with JAMS after it became clear that the parties would be unable to resolve
their claims independently. JAMS has acknowledged receipt of the matter and is in the process of
assigning a case manager. The next step of the process involves the selection of an arbitrator.

        In light of the above, the parties respectfully request an administrative dismissal of this
action without prejudice pending the conclusion of the arbitration. In addition, the parties
respectfully request that they be provided 120 days after a final arbitration award is issued to move
to vacate, modify, or correct the award; the Federal Arbitration Act establishes a three-month
deadline for moving to vacate, modify, or correct an award. See 15 U.S.C. §12. After that deadline
expires, the parties will have an additional 30 days to reopen this action to confirm the award.

        We thank the Court for its consideration of this request.

                                                     Respectfully submitted,

                                                     /s/ Edward Y. Kroub
                                                     EDWARD Y. KROUB

cc:     All Counsel of Record (via ECF)
 This case is hereby dismissed pending the conclusion of arbitration, without prejudice to reinstatement thereafter. Because 9
 U.S.C. section 12 makes no provision for judicial extension of the deadline for moving to vacate, modify or correct an award,
 the request for 120 days to file the motion is denied. The Clerk of Court is respectfully requested to close this case. DE# 50
 resolved.
 SO ORDERED.
 /s/ Laura Taylor Swain, USDJ 10/1/2020
